STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                  March 16, 2017
                Plaintiff-Appellee,

v                                                                 No. 330141
                                                                  Monroe Circuit Court
MICHELLE RENAE MONTREUIL,                                         LC No. 15-041904-FH

                Defendant-Appellant.


Before: RIORDAN, P.J., and METER and FORT HOOD, JJ.

PER CURIAM.

       Defendant appeals as of right her jury trial convictions of operating or maintaining a
laboratory to manufacture methamphetamine, MCL 333.7401c(2)(f), operating or maintaining a
laboratory to manufacture methamphetamine in the presence of a minor, MCL 333.7401c(2)(b),
and fourth-degree child abuse, MCL 750.136b(7). Defendant was sentenced to 36 to 240
months’ imprisonment for the operating or maintaining a laboratory to manufacture
methamphetamine and operating a laboratory to manufacture methamphetamine in the presence
of a minor convictions, and 365 days in the Monroe County Jail for the fourth-degree child abuse
conviction. We affirm.

                I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY

        This appeal arises out of a raid on defendant’s home in Newport, Michigan, in the
afternoon on February 19, 2015. Members of the Monroe Area Narcotics Team and
Investigative Services (“MANTIS”) unit executed a search warrant on defendant’s home.
Approximately 20 minutes into the raid, Detective Sean Street interviewed defendant in a back
bedroom, at which time defendant made incriminating statements.

        Before trial, defendant filed a motion to suppress the statements that she made to
Detective Street, arguing that there is no indication that she voluntarily, knowingly, and
intelligently waived her Fifth Amendment rights. The trial court held a Walker1 hearing, during
which Detective Street, Detective Sergeant Scott Beard, and defendant testified regarding the


1
    People v Walker (On Rehearing), 374 Mich. 331; 132 NW2d 87 (1965).


                                              -1-
circumstances surrounding her interview with the police. The trial court denied defendant’s
motion to suppress, finding that she was provided Miranda2 warnings and that she signed and
dated the Miranda waiver. Additionally, the trial court concluded that the totality of the
circumstances included no indication that defendant’s waiver of her Miranda rights was
involuntary. Rather, the court found that defendant knowingly, intelligently, and voluntarily
waived her rights and provided a statement to the police.

        The trial court noted defendant’s age; the length of the questioning; the fact that
defendant was not deprived of food, sleep, or medical attention; the fact that defendant was not
physically abused; its finding that defendant was not threatened or coerced; the officers’
testimony regarding defendant’s overall demeanor and ability to comprehend the situation; and
the fact that Detective Street allowed defendant to attend to her children before they were taken
to the hospital. The court also found that Detective Beard’s statements were wholly appropriate
and expressly stated that it doubted defendant’s credibility, especially in light of her
“convenient” and “self[-]serving” testimony.

         Subsequently, defendant was convicted and sentenced.

                   II. VOLUNTARINESS OF DEFENDANT’S CONFESSION

       Defendant argues that the trial court erroneously denied her motion to suppress because
the waiver of her Miranda rights and confession to Detective Street were involuntary.3 We
disagree.

                                 A. STANDARD OF REVIEW

        We review de novo questions regarding the voluntariness of a confession or a Miranda
waiver. People v Ryan, 295 Mich. App. 388, 396; 819 NW2d 55 (2012); People v Gipson, 287
Mich. App. 261, 264; 787 NW2d 126 (2010). When reviewing a trial court’s determination of
voluntariness, we must examine the whole record and make an independent determination.
People v Sexton, 458 Mich. 43, 68; 580 NW2d 404 (1998); Gipson, 287 Mich. App. at 264.
However, “we review a trial court’s factual findings for clear error and will affirm the trial
court’s findings unless left with a definite and firm conviction that a mistake was made.”
Gipson, 287 Mich. App. at 264. We give deference to the “trial court’s assessment of the weight
of the evidence and the credibility of the witnesses.” Id.

                                         B. ANALYSIS

                To admit a confession in its case in chief, the state bears the burden of
         proving that the confession was voluntarily given by the defendant, thereby


2
    Miranda v Arizona, 384 U.S. 436; 86 S. Ct. 1602; 16 L. Ed. 2d 694 (1966).
3
  Although defendant argued in the trial court that the waiver of her Miranda rights was not
knowing, intelligent, or voluntary, defendant only argues on appeal that the waiver and her
confession were involuntary.


                                               -2-
       fulfilling the due process guarantee of the Fourteenth Amendment. In addition, if
       the confession was the result of custodial interrogation, the state must prove that
       the police properly informed the defendant of his Miranda rights and obtained a
       valid waiver. [People v Cheatham, 453 Mich. 1, 13; 551 NW2d 355 (1996)
       (opinion by BOYLE, J.) (citation omitted).]

See also People v Daoud, 462 Mich. 621, 633; 614 NW2d 152 (2000); Gipson, 287 Mich. App. at
264 (“Statements of an accused made during custodial interrogation are inadmissible unless the
accused voluntarily, knowingly, and intelligently waived his or her Fifth Amendment rights.”),
citing Miranda v Arizona, 384 U.S. 436, 444; 86 S. Ct. 1602; 16 L. Ed. 2d 694 (1966). The
prosecution has the burden of proving that a waiver was voluntary by a preponderance of the
evidence. Daoud, 462 Mich. at 634. We utilize the same inquiry in determining whether a
defendant’s confession was voluntary in accordance with Fourteenth Amendment due process
principles and whether a defendant voluntarily waived her Fifth Amendment rights. Id. at 635;
Cheatham, 453 Mich. at 17 (opinion by BOYLE, J.); id. at 48-54 (CAVANAGH, J., concurring in
part).

         “A waiver is voluntary if it was the product of a free and deliberate choice rather than
intimidation, coercion, or deception.” Gipson, 278 Mich. App. at 264-265. Likewise, “[t]he test
of voluntariness [is] whether, considering the totality of all the surrounding circumstances, the
confession is ‘the product of an essentially free and unconstrained choice by its maker,’ or
whether the accused’s ‘will has been overborne and his capacity for self-determination critically
impaired . . . .’ ” People v Cipriano, 431 Mich. 315, 333-334; 429 NW2d 781 (1988), quoting
Culombe v Connecticut, 367 U.S. 568, 602; 81 S. Ct. 1860, 1879; 6 L. Ed. 2d 1037 (1961). The
critical distinction is the point “ ‘at which governing self-direction is lost and compulsion, of
whatever nature or however infused, propels or helps to propel the confession.’ ” Id. at 334,
quoting Culombe, 367 U.S. at 602. Accordingly, “whether a waiver of Miranda rights is
voluntary depends on the absence of police coercion.” Daoud, 462 Mich. at 635.

        In order to ascertain whether a statement was freely and voluntarily made, we examine
the totality of the circumstances by considering the factors set forth by the Michigan Supreme
Court in Cipriano, 431 Mich. at 334. People v Sexton, 461 Mich. 746, 752; 609 NW2d 822
(2000). These nonexclusive factors include:

       the age of the accused; his lack of education or his intelligence level; the extent of
       his previous experience with the police; the repeated and prolonged nature of the
       questioning; the length of the detention of the accused before he gave the
       statement in question; the lack of any advice to the accused of his constitutional
       rights; whether there was an unnecessary delay in bringing him before a
       magistrate before he gave the confession; whether the accused was injured,
       intoxicated or drugged, or in ill health when he gave the statement; whether the
       accused was deprived of food, sleep, or medical attention; whether the accused
       was physically abused; and whether the suspect was threatened with abuse.
       [Cipriano, 431 Mich. at 334.]

A court should consider the defendant’s overall mental and physical state and any promises of
leniency. Gipson, 287 Mich. App. at 264. No single factor is conclusive, Sexton, 461 Mich at

                                                -3-
753; Cipriano, 431 Mich. at 334, but “the voluntariness prong cannot be resolved in defendant’s
favor absent evidence of police coercion or misconduct,” People v Howard, 226 Mich. App. 528,
543; 575 NW2d 16 (1997).

        On appeal, defendant contends that her waiver was involuntary for a number of reasons.
She states that she felt threatened and scared due to the fact that her home was raided by a large
number of officers who were dressed in “haz [sic] mat suits, including oxygen masks,” and were
pointing “long guns . . . at her and her children.” Defendant’s children were crying, and she was
“ ‘scared crapless.’ ” She claims that her fear was further increased by the fact that she then was
separated from her children, interrogated by Detective Street, berated by Detective Sergeant
Beard, and told that the police would ensure that child protective services (“CPS”) took her
children, and that she would never get them back, if she did not cooperate. She also contends
that Detective Street told her that her father could pick up her children and that she relied on that
statement, but CPS subsequently intervened, taking away her children in an ambulance for
testing. Moreover, defendant argues that her waiver was involuntary because she was under the
influence of Valium at the time of the raid and interrogation, as demonstrated by her limited
memory of the incident. We reject defendant’s claims. Considering the totality of the
circumstances and the trial court’s credibility determinations, we agree with the trial court that
the evidence admitted at the Walker hearing shows that defendant voluntarily waived her
Miranda rights and voluntarily spoke with the police.

        Defendant was 31 years old when the raid occurred. She attended high school until the
10th or 11th grade, and her testimony at the Walker hearing clearly confirms she is able to read
and understand written English. Detective Street testified that defendant was alert and
cooperative throughout the incident, even though she had been subjected to a significant raid on
her home. Detective Street also testified that he read the written Miranda warning and waiver
form provided by the Michigan State Police to defendant, and that defendant read the form
herself before initialing each paragraph and signing the form to confirm that she understood her
rights. Detective Street testified that defendant did not exhibit any difficulty understanding her
rights, and she did not ask any questions. Rather, she chose to speak with Detective Street.
Notably, defendant acknowledged at the Walker hearing that her initials and signature appeared
on the Miranda form, even though she denied any memory of it.

       Furthermore, the interview was not long, lasting 15 to 20 minutes according to the police
and 45 minutes according to defendant. Defendant was not handcuffed or restrained in any way,
and there is no dispute that Detective Street allowed defendant to assist her child in the other
room during the interview. She also was not denied medication, sleep, food, or drink. Notably,
even though numerous officers initially entered the home with raid gear, the interview did not
begin until at least 15 or 20 minutes after the officers initially entered the residence, according to
both defendant and the detectives.4




4
 Defendant believed that she was in the living room for approximately 45 minutes before she
was interviewed in the bedroom.


                                                 -4-
        There is no evidence that Detective Street, who conducted the full interview, ever raised
his voice to defendant during the interview. There was testimony that Detective Beard entered
the bedroom unannounced and stated his belief, in a raised voice, that defendant was being
untruthful and should admit her involvement with the methamphetamine use and production in
the household. However, this interaction was extremely brief according to the officers as well as
defendant, lasting no longer than a minute or two. There is no evidence of physical force or
coercion. Although defendant seemed to indicate that the police threatened her by stating that
they would make sure that her children were permanently taken away if she did not cooperate,
both detectives testified that they did not threaten defendant in any way in order to procure a
statement. Likewise, contrary to defendant’s testimony, the police denied making any promises
of leniency during the interview. The trial court found the officers’ testimony more credible than
defendant’s self-serving and “convenient” testimony, and we must defer to this determination.
See Gipson, 287 Mich. App. at 264.

        As defendant notes, the testimony confirms that Detective Street initially believed that he
could make arrangements for defendant’s children to be placed with her father, and that he
discussed this possibility with defendant.5 However, Street explained that he subsequently
learned from CPS that such an arrangement was impermissible in this case. Consistent with CPS
policies, the agency intervened and required the children to be transported by ambulance to a
hospital in order to be tested and observed given the allegations of methamphetamine use and
production in the household. In light of this evidence, we find no basis for concluding that
Detective Street’s failed attempt to place defendant’s children with her father amounted to
coercion.

        Moreover, although defendant testified that she was under the influence of Valium during
the raid and interview, Detective Street testified, based on his experience as a narcotics officer
and his numerous past encounters with people who were intoxicated, that defendant did not show
any signs of intoxication. To the contrary, Detective Street testified that defendant appeared
“very alert” and oriented to time and place throughout their conversation. “Intoxication from
alcohol or other substances can affect the validity of a waiver of Fifth Amendment rights, but,”
like the other factors, it is not dispositive. People v Tierney, 266 Mich. App. 687, 707; 703 NW2d
204 (2005). As we reasoned in Tierney:

          In concluding that defendant voluntarily waived his Fifth Amendment right, the
          trial court analyzed the Cipriano factors and the evidence it found most credible.
          The facts found by the trial court had support in the record, and those findings do
          not compel a legal conclusion that defendant’s intoxication or state of mind
          caused his waiver to be anything other than voluntary. Although evidence was
          presented that defendant was both suicidal and intoxicated at the time he gave his
          out-of-court statements, this evidence is far outweighed by the rest of the evidence
          presented. Defendant is a college-educated adult who has experience with the
          criminal justice system. He was not threatened, harmed, or denied any of the



5
    According to Detective Street, this conversation occurred after the interrogation.


                                                  -5-
       basic necessities he required, including medical care. He was twice advised of his
       rights. Although intoxicated, defendant was coherent and rational, he understood
       the questions posed to him and answered them appropriately, and he was able to
       assist officers in creating a written record of the interview. As noted, intoxication
       is only one of at least eleven factors to be considered in determining whether a
       defendant’s waiver of his constitutional rights is voluntary, and no one factor is
       dispositive. Assessing the totality of the circumstances, the trial court correctly
       determined that defendant’s waiver of his Fifth Amendment right was voluntary.
       [Id. at 708-709 (citation omitted; emphasis added).]

Similarly, here, for the same reasons previously discussed, defendant’s testimony regarding her
intoxication during the interview is far outweighed by the other evidence showing that she
voluntarily waived her Fifth Amendment rights and voluntarily provided a statement to the
police. Her testimony that she took Valium shortly before the raid is not dispositive.

       Given the evidence in the record and the trial court’s credibility determinations, the court
did not clearly err in failing to suppress defendant’s statements to Detective Street. The
prosecution presented sufficient evidence for the trial court to find, by a preponderance of the
evidence, that defendant had voluntarily waived her Fifth Amendment rights and voluntarily
provided a statement to the police. See Cipriano, 431 Mich. at 334.

                                        III. CONCLUSION

       Defendant has failed to establish that she is entitled to relief.

       Affirmed.

                                                               /s/ Michael J. Riordan
                                                               /s/ Patrick M. Meter
                                                               /s/ Karen M. Fort Hood




                                                 -6-